                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK




UNITED STATES OF AMERICA      *                     Case No. 19-MJ-793(RLM)
                              *
                              *                     Brooklyn, New York
                              *                     September 12, 2019
     v.                       *
                              *
EZHIL SEZHIAN KAMALDOSS,      *
                              *
               Defendant.     *
                              *
* * * * * * * * * * * * * * * *

          TRANSCRIPT OF CRIMINAL CAUSE FOR PLEADING
            BEFORE THE HONORABLE VERA M. SCANLON
               UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

For the Government:                        NICHOLAS MOSCOW, ESQ.
                                           TEMIDAYO AGANA-WILLIAMS, ESQ.
                                           Asst. United States Attorney
                                           United States Attorney’s Office
                                           271 Cadman Plaza
                                           Brooklyn, NY 11201


For the Defendant,                         LANCE CLARKE, ESQ.
  Ezhil Kamaldoss:                         Bernstein Clarke & Moskovitz
                                           11 Park Place, Suite 914
                                           New York, NY 10033

For the Defendant,                         JAMES M. BRANDEN, ESQ.
 Baljeet Singh:                            Law Office of James M.
                                            Branden
                                           551 Fifth Avenue
                                           New York, NY 10176



Proceedings recorded by electronic sound recording,
transcript produced by transcription service.


               Fiore Reporting and Transcription Service, Inc.
                      4 Research Drive, Suite 402
                Shelton, Connecticut 06484 (203)929-9992
                                                                              2

 1        (Proceedings commenced at 2:59 p.m.)

 2              THE CLERK:     Criminal cause for arraignment, case

 3   no. 19-793-M, United States vs. Ezhil Sezhian Kamaldoss and

 4   Baljeet Singh.     Counsel, your name for the record.

 5              MR. MOSCOW:      Good afternoon, Your Honor.        Nicholas

 6   Moscow And Temidayo Aganga-Williams for the United States.

 7              MR. AGANGA-WILLIAMS:        Good afternoon, Your Honor.

 8              MR. CLARKE:     Good morning, Your Honor.        Lance

 9   Clarke for Mr. Kamaldoss.         Good morning --

10              THE COURT:     Hopefully, not norming.

11              MR. CLARK:     Good afternoon.

12              THE COURT:      Yes.    Hopefully, not.

13              MR. CLARKE:     It's one of those days.

14              THE COURT:     Yes.     Sorry, I didn't mean to interupt

15   you, Mr. Clarke.     Put it on the record, again, please.

16              MR. CLARKE:     Sure.     Lance Clarke.   I'm here with

17   Mr. Kamaldoss who on the left next to me.

18              MR. BRANDEN:     Good afternoon, Judge.        Jim Branden.

19   I am here with Baljeet Singh.         He is to my left.

20              THE COURT:     Good afternoon, Mr. Kamaldoss and Mr.

21   Singh.

22              THE DEFENDANT:        Good afternoon.

23              THE COURT:     The purpose of today's proceeding is to

24   make sure that you undersatnd the nature of the charges being

25   made against you by the United States of America and to make


              Fiore Transcription Service, Inc.     203-929-9992
                                                                      3

 1   sure that you understand that you have certain constitutional

 2   rights.

 3               First, you have the right to be represented by an

 4   attorney at today's proceeding and at all future proceedings

 5   before the court.

 6               And if you are unable to afford counsel, the court

 7   will appoint counsel to represent you.

 8               Toward the end, Mr. Kamladoss and Mr. Singh, you've

 9   both filled out finanical affidavits when you met with

10   Pretrial Services.

11               And Mr. Kamladoss, you state that you are not

12   employed and that you do have a residence in India, but you

13   also have two dependents.

14               In Mr. Singh's affidavit it does say that you are

15   employed by Univeral Courier but you also state that you have

16   a number of debts and monthly bills.

17               And based on your financial affdavits, the court

18   finds that you would be unable to afford counsel and the

19   court appointed Criminal Justice Act attorneys, Mr. Clarke

20   and Mr. Branden, to reprsent you at all proceedings arising

21   out of the these charges before this court.

22               I just want to say to both of you you're just

23   meeting your attorneys today and I understand today has

24   probably been one of your worst days.

25               In order for an attorney to become a member of the


               Fiore Transcription Service, Inc.   203-929-9992
                                                                    4

 1   court's Criminal Justice Act panel, they need to have

 2   substantial federal criminal trial experience.

 3             So these are nto people who jsut walked in and put

 4   up their hand.   They're on a panel of attorneys that have

 5   been qualified by the court as having substantial federal

 6   criminal trial experience.

 7             I'm telling you this because I don't want you to

 8   underestimate the value of the counsel you have been given

 9   just because you're not paying for the counsel.

10             You have the right to remain silent.     If you

11   started to make a statement, you may stop.    Any statement

12   that you make to anyone other than your attorney can be used

13   against you.

14             Mr. Kamladoss, do you understand that you have the

15   right to counsel and the right to remain silent?

16             You need to answer me, sir.

17             Do you undesrtand that you have the right to

18   counsel and the right to remain silent?

19             You need to answer with your voice.

20             DEFENDANT KAMLADOSS:   Yeah.

21             THE COURT:   And Mr. Singh, do you undersatnd you

22   have the right to counsel and the reight to remain silent?

23             DEFENDANT SINGH:   Yes, ma'am.

24             THE COURT:   Mr. Kamaldoss, have you had the

25   oppotunity to reivew the complaint and affidavit that has


            Fiore Transcription Service, Inc.   203-929-9992
                                                                          5

 1   been filed against you in this matter with your attorney?

 2              DEFENDANT KAMALDOSS:       No.

 3              THE COURT:    Mr. Kamaldoss, have you had the

 4   opoprtunity to review the complaint and affdavit that has

 5   been filed against you in this matter with your attorney?

 6              DEFENDANT KAMALDOSS:       Yes.    I reviewed it.

 7              THE COURT:    And do you understnd the charges that

 8   are being made against you, sir?

 9              DEFENDANT KAMALDOSS:       Yeah.

10              THE COURT:    And, Mr. Clarke, have you had the

11   opprotunity to review the complaint and affidavit in support

12   of the application for the arrest warrants with your client?

13              MR. CLARKE:    Yes, Your Honor, I have.

14              THE COURT:    Do you believe he undestands the

15   charges?

16              MR. CLARKE:    I believe so, Your Honor, yes.

17              THE COURT:    And hve you advised him of his

18   constitutional rights?

19              MR. CLARKE:    Yes, Your Honor, I have.

20              THE COURT:    Very good.     And now to you, Mr. Singh.

21              Mr. Signh, do you understand that you have the

22   right to counsel and the right to remain silent?

23              DEFENDANT SINGH:     Yes, ma'am.

24              THE COURT:    Have you had the opporutnity to review

25   the complaint and affidavit in support of the arrest warrants


            Fiore Transcription Service, Inc.        203-929-9992
                                                                       6

 1   with your attorney?

 2               DEFENDANT SINGH:         Yes.

 3               THE COURT:     Do you undersatnd the charges?

 4               DEFENDANT SINGH:         Yes.

 5               THE COURT:     And Mr. Branden, have you had the

 6   opportunity to review the complaint with your client?

 7               MR. BRANDEN:     Yes, Judge.

 8               THE COURT:     DO you believe he understands the

 9   chares?

10               MR. BRANDEN:     I do.

11               THE COURT:     And have you advised him of his

12   constitutional rights?

13               MR. BRANDEN: Yes.

14               THE COURT:     What is the government's position on

15   the question of detention or bail?

16               MR. MOSCOW:     Your Honor, if I may first, I would

17   move at this time to partially unseal the complaint as it

18   relates to the eight defendats who are arrested today.

19               THE COURT:     Your application is granted and the

20   complaitn is unsealed as to the eight people who have been

21   arrested today.

22               Let the record reflect that there are ten people

23   listed on the complaint and, therefore, the attorneys for the

24   defendants who are appearign today have been given a copy of

25   the complaint.


               Fiore Transcription Service, Inc.   203-929-9992
                                                                         7

 1              However, it's been redacted so that the names of

 2   the two defendants who are large have been blocked out.

 3              Continue, Mr. Moscow.

 4              MR. MOSCOW:   Thank you very much, Your Honor.

 5              Your Honor, the government seeks detention as to

 6   these two individuals at this time.     This is a very serious

 7   case.   The conspiracy in this case involved the importation

 8   and distribution of millions of pills of tramadol, which is

 9   an opiod, among other controlled substances, to tens of

10   thousands, if not more, recipients over one year alone.       And

11   the defedants are believed to have participated for a more

12   longer period.

13              The conduct that is at issue in this case is very

14   serious.   And the ties to India from which the drugs were

15   derived and to which a lot of the money in this case went are

16   substantial.

17              Mr. Kamaldoss is a leader of the conspiracy.     Has

18   substantial access to illicit funds, including in India and

19   in this case poses a substantial risk of flight.

20              He is, as Pretrial Services -- Pretrial Services

21   recommended that there is no condition or combination of

22   conditions that would assure his attendance in court.       The

23   government is not taking that position today.

24              However, as to both of these defendants, in light

25   of their ties to a very large criminal organziation with


             Fiore Transcription Service, Inc.   203-929-9992
                                                                      8

 1   substantial international ties, the government believes that

 2   some bail package would be necessary to assure their

 3   attendance in court and the safety of the community.

 4                The government understands that neither defendant

 5   has such a package to present today and, therefore, takes the

 6   position that a permeantn order of detention, with leave to

 7   apply for bail at a later date, would be appropriate.

 8                THE COURT:   So what the government has said, Mr.

 9   Kamaldoss and Mr. Singh, is that because of the seriousness

10   of the charges and because of your ties to a foreign country,

11   they are asking that you be detained.

12                But the good news is Mr. Moscow has said and the

13   Pretrial Services report for you, Mr. Singh, state that if

14   there were a bond that was co-signed by financially

15   responsible people, that you would be able to be released

16   pending the trial on these charges.

17                So you'll have to work with Mr. Branden toward

18   getting a bail application.      He knows how to put it on before

19   the court.

20                It's a little more complicated for you, Mr.

21   Kamaldoss, only becaues they're saying you have bigger ties

22   in India and they also say that you are the leader of this

23   crime that they're alleging.      So you need to work with Mr.

24   Clarke.

25                They also note that you are here on a visa that


               Fiore Transcription Service, Inc.   203-929-9992
                                                                    9

 1   will expire in 2020.    So it's not that he is illegally in the

 2   country.

 3              So, again, Mr. Clarke, even though the

 4   recommendation was that there were no conditions, I would

 5   encourage you if there are people willing to sign for Mr.

 6   Kamaldoss and there is a package, that you could put it

 7   togheter and put it back on the court's calendar.

 8              So Mr. Kamaldoss and Mr. Singh, I am ordering you

 9   to be detained, but granting you leave to come back and

10   present a bail application at any point in the future that

11   there is a basis to do so and your attorney will work with

12   you toward that end and knows what it takes in order to be

13   released on bond.   Okay?

14              So you need to give both your attorneys access to

15   the phone numbers of the people that you want them to contact

16   on your behalf to see if they can make an appropriate

17   application to the court so that you can be releaed pending

18   your trial on these charges.

19              Do you understand, Mr. Kamaldoss?

20              I need you to use your voice?

21              DEFENDANT KAMALDOSS:    Yes.

22              THE COURT:   And do you undersatnd, Mr. Singh?

23              DEFENDANT SINGH:     Yes, ma'am.

24              THE COURT:   Okay.   Very good.

25              What is the -- what is Mr. Kamaldoss' position with


            Fiore Transcription Service, Inc.      203-929-9992
                                                                         10

 1   respect to a preliminary hearing?

 2                MR. CLARKE:     We're waiving that, Your Honor.

 3                THE COURT:     And you've discussed this with Mr.

 4   Kamaldoss?

 5                MR. CLARKE:     Yes.

 6                THE COURT:     And Mr. Branden, what is Mr. Singh's

 7   position?

 8                MR. BRANDEN:     Exactly the same. I've discussed it

 9   with him.     We are waiving the preliminary hearing.

10                THE COURT:     The preliminary hearing is waived.

11                Was there any other matter that needed to be

12   addressed on behalf of the United States?         Was anything

13   seized with Mr. Singh or Mr. Kamaldoss in terms of things

14   that we need to get receipts for or inventories for?

15                MR. MOSCOW:     Your Honor, there were items that were

16   seized.     However, we're happy to work with counsel via letter

17   to memorialize those seizures.

18                THE COURT:     Okay.   Because if any ID was taken from

19   them, or if any cell phones were taken from them, again, I

20   want that to be something that you give your immediate

21   attention to so that they know what procedure they need to go

22   through either to challenge it or to seek the return of those

23   items.    Okay?

24                MR. MOSCOW:     Understood, Your Honor.

25                THE COURT:     Any other matter on behalf of Mr.


               Fiore Transcription Service, Inc.    203-929-9992
                                                                           11

 1   Kamaldoss today?

 2                MR. CLARKE:     Not at this moment, Your Honor.

 3                THE COURT:     And does he have your info so he knows

 4   how to contact you?

 5                MR. CLARKE:     Yes, Your Honor.

 6                THE COURT:     Very good.   Anything further, Mr.

 7   Branden, on behalf of Mr. Singh?

 8                MR. BRANDEN:     No.

 9                THE COURT:     Then this matter is adjourned.     Good

10   luck.

11           (Proceedings concluded at 3:09 p.m. )

12

13                I, CHRISTINE FIORE, court-approved transcriber and

14   certified electronic reporter and transcriber, certify that

15   the foregoing is a correct transcript from the official

16   electronic sound recording of the proceedings in the above-

17   entitled matter.

18

19

20                                            October 3, 2019

21      Christine Fiore, CERT

22

23

24
